DETAILED ACTION
Claims 1-14 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of U.S. Patent No. 10,922,530 B2. Although the claims at issue are not identical, they are not patentably distinct from each both sets of claims are directed towards a display device having a control unit and sensor unit configured to detect a bending motion of the display device creating a first area and a second area for displaying information when the two areas are bent. The claims in the instant application are found to be anticipatory by U.S. Patent 10,922,530 because the claims within the patent encompass the claim limitations as currently claimed in the instant application. 

                    Instant Application                                          Patent ‘530
1
1
8
10




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.  	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (US 2013/0321340 A1).

   	As per claim 1, Seo discloses a display device (fig. 1, portable device 100) comprising: 
  	a display (figs. 2-5C, portable device 100, is comprised of multiple display(s) arrangements, 12, 14, and/or 16); 
  	5a sensor configured to detect a bending motion of the display device (fig. 1, portable device 100, sensor module 170, para 0096); and 
  	a control unit (fig. 1, portable device 100, controller 110) configured to: 
  	while displaying a first execution screen, detect a bending motion of the display device by the sensor (fig. 8c, shows portable device 100 in landscape mode, wherein display 12 is a first screen, based on sensor module 170); 
  	based on detecting the bending motion of the display device, control the 10display to display a portion of first information displayed on the first execution screen in a first area of the display (fig. 8c, portable device 100 in landscape mode, displays information on display 12 as first screen); and 
  	based on detecting the bending motion of the display device, control the display to display an user interface for inputting second information regarding the first information on a second area of the display (fig. 8c, portable device 100 in landscape 
  	15wherein the display is divided into the first area and the second area based on a position at which the display is bent, wherein the first area and the second area face each other when the display device is bent (fig. 8c, portable device 100 in landscape mode, displays 12 and 14 are divided into a first area and second area respectively, which may face each other, see figs. 3c, 15b, and 16b as examples of screen/area facing each other).


   	As per claim 2, Seo further discloses the display device of claim 1, wherein the first execution screen is a text 20message application screen, the first information is a text message, and the user interface for inputting second information is an user interface for inputting characters (fig. 14E, shows a text message application wherein display 12 shows image and display 14 is a user input area for text message). 

  	As per claim 3, Seo further discloses the display device of claim 2, wherein the control unit is further configured to receive a text message (fig. 14E, display 14 is configured to receive text messages). 

  	As per claim 7, Seo further discloses the display device of claim 1, wherein the first execution screen is a search application screen, the first information is an information regarding search, and 10the user interface for inputting second information is 

  	As per claim 8, Seo further discloses a method of operating a display device, the method comprising:
  	while displaying a first execution screen, detecting a bending motion of the 15display device by the sensor; 
  	based on detecting the bending motion of the display device, displaying a portion of first information displayed on the first execution screen in a first area of the display; and 
  	based on detecting the bending motion of the display device, displaying an user 20interface for inputting second information regarding the first information on a second area of the display; 
  	wherein the display is divided into the first area and the second area based on a position at which the display is bent, wherein the first area and the second area face each other when the display device is bent (claim limitations have been discussed and rejected, see claim 1 above). 

  	As per claim 9, Seo further discloses the method of claim 8, wherein the first execution screen is a text message application screen, the first information is a text message, and the user interface for inputting second information is an user interface for 

  	As per claim 10, Seo further discloses the method of claim 9, further comprising receiving a text message (claim limitations have been discussed and rejected, see claim 3 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claims 4-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2013/0321340 A1) in view of Cheon et al (US 2007/0075915 A1). 
  	

  	As per claim 4, Seo discloses the display device of claim 1, wherein the first execution screen is a call reception screen, the first information is an information indicating call reception (figs. 10G and 10F, shows display 12 used for information regarding call reception). 

  	Seo fails to teach the user interface for inputting second information is an user interface for inputting reception rejection messages. However, Cheon discloses a mobile communication terminal 200 comprising a main LCD 210 and a touch panel 220 as a user interface for controlling the call and various other functions during the call (Cheon, figs. 3 and 4, mobile communication terminal 200, main LCD 210, touch panel 220, see associated written description, also see para 0008). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Seo in view of Cheon, as a whole, by incorporating the ability to have a user input on a separate section during calls as disclosed by Cheon, into the portable device as disclosed by Seo, because doing so would provide a more efficient way of controlling the phone call, thus enhancing the ease of use and functionality during calls. 

  	As per claim 5, Seo in view of Cheon, as a whole, further discloses the display device of claim 4, wherein the control unit is further configured to receive a call (Seo, figs. 10G and 10F). 

   	As per claim 6, Seo discloses the display device of claim 1, wherein the first execution screen is an on-5call screen, the first information is an information indicating on-call (figs. 10G and 10F, shows display 12 used for information regarding on screen calls).

  	Seo fails to teach the user interface for inputting second information is an user interface for inputting a number. However, Cheon discloses a mobile communication terminal 200 comprising a main LCD 210 and a touch panel 220 as a user interface for controlling the call and various other functions during the call, including inputting a number (Cheon, figs. 3 and 4, mobile communication terminal 200, main LCD 210, touch panel 220, see associated written description, also see para 0008).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Seo in view of Cheon, as a whole, by incorporating the ability to have a user input on a separate section during calls as disclosed by Cheon, into the portable device as disclosed by Seo, because doing so would provide a more efficient way of controlling the phone call, thus enhancing the ease of use and functionality during calls.

  	As per claim 11, Seo in view of Cheon, as a whole, further discloses the method of claim 8, wherein the first execution screen is a call reception screen, the first information is an information indicating call reception, and the user interface for inputting second information is an user interface for inputting reception rejection messages (claim limitations have been discussed and rejected, see claim 4 above).



  	As per claim 13, Seo in view of Cheon, as a whole, further discloses the method of claim 8, wherein the first execution screen is an on-call screen, the first information is an information indicating on-call, and the user interface 10for inputting second information is an user interface for inputting a number (claim limitations have been discussed and rejected, see claim 6 above).

  	As per claim 14, Seo in view of Cheon, as a whole, further discloses the method of claim 8, wherein the first execution screen is a search application screen, the first information is an information regarding search, and the user interface for inputting second information is an user interface for inputting an image for 15image search (claim limitations have been discussed and rejected, see claim 7 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697